Oivilicm pay; reduetion-in-force. — Plaintiff, a former employee of the Naval Underwater Systems Center, was notified of his proposed separation from the service by reason of a *878reorganization resulting in abolishment of his position. Plaintiff contested his separation administratively, appealing the action to the Eegional Office of the Civil Service Commission and, upon denial by the Eegional Appeals Examiner, to the CSC Board of Appeals and Eeview which also denied the appeal. Plaintiff seeks an order of the court directing his reemployment at the same grade level he previously held, recovery of lost wages, punitive damages, plus interest and costs, and, alternatively, a trial de novo in this court. On March 14,1975 the court issued the following order :
Before Nichols, Judge, Presiding, ktjNzig and beNNEtt, Judges.
“This case comes before the court on defendant’s motions, filed August 19,1974 to dismiss and for summary judgment, and on plaintiff’s cross-motion, filed November 4, 1974 for summary judgment, having been submitted to the court on the briefs and oral argument of counsel. Upon consideration thereof, it is concluded that plaintiff has failed to state a claim upon which relief can be granted and that the administrative action is supported by substantial evidence and is not arbitrary, capricious or so grossly erroneous as to imply bad faith.
“it is therefore ordered that plaintiff’s cross-motion for summary judgment is denied, defendant’s motions to dismiss and for summary judgment are granted and plaintiff’s petition is dismissed.”
On June 10, 1975 plaintiff filed a petition for writ of certiorari.